Order filed December 8, 2016




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-16-00111-CR
                                   ___________

            SHERMON VALENTINE RANSON, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 441st District Court
                           Midland County, Texas
                       Trial Court Cause No. CR43681


                                    ORDER
      This appeal has become unduly stalled due in part to the failure of Appellant’s
court-appointed counsel, Matt Zimmerman, to file an appellate brief. Appellant’s
brief was originally due on July 7, 2016. On July 15, 2016, on the Court’s own
motion, an extension was granted and directed that the brief be filed on or before
July 25, 2016. Appellant subsequently filed a motion for extension of time in which
to file the brief, and this court granted the motion, which extended the deadline to
September 22, 2016. The notice contained this language: “The Court expects the
Appellant’s brief to be filed by September 22, 2016.” Appellant filed a second
motion for extension of time in which to file the brief, and this court granted the
motion, which extended the deadline to October 24, 2016. Appellant filed a third
motion for extension of time in which to file the brief, and this court granted the
motion, which extended the deadline to November 22, 2016. The notice contained
this language: “The Court deems the inordinate delay to file Appellant’s brief to be
a serious matter.     The Court expects the Appellant’s brief to be filed by
November 22, 2016, with no further extensions.” However, Appellant filed a fourth
motion for extension of time in which to file the brief, and the court denied the
motion. As of today, we have not received Appellant’s brief.
      By this order, Matt Zimmerman is ORDERED to file in this court a brief on
behalf of Appellant on or before 5:00 p.m. on Friday, December 9, 2016. At that
time, Appellant’s brief shall have already been e-filed or be present in the portal for
the Eleventh Court of Appeals through eFileTexas.gov.


                                                     PER CURIAM


December 8, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2